UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     CHARLES TUCKER,                                 DOCKET NUMBER
                  Appellant,                         SF-0752-13-0483-I-1

                  v.

     DEPARTMENT OF THE NAVY,                         DATE: July 24, 2015
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Jason L. Aldrich, Esquire, San Diego, California, for the appellant.

           Patricia Zengel, San Diego, California, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     affirmed the agency’s removal action.        For the reasons discussed below, we
     GRANT the appellant’s petition for review and REVERSE the initial decision.
     The charges are NOT SUSTAINED.



     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

¶2          The appellant was employed as a GS-6 Police Officer at the Coronado
     Naval Base. Initial Appeal File (IAF), Tab 6 at 14 of 53. On February 13, 2013,
     the agency proposed to remove him based on two separate charges—(1) failure to
     follow agency policy and standard operating procedures (SOPs); and (2) improper
     use of force—each of which were supported by one underlying specification. Id.
     at 43 of 53. In support of the first charge of failure to follow agency policy and
     SOPs, the proposal notice specified that, on August 16, 2012, the appellant
     “pursued a privately owned vehicle beyond the jurisdictional boundaries of the
     Naval Base Coronado[,] [which] directly led to a physical confrontation with and
     injury to a civilian in the City of Coronado.” Id. In support of the improper use
     of force charge, the proposal notice specified that, during the incident, “[the
     appellant] and another [Department of the Navy] officer initiated physical contact
     with a civilian . . . in the city of Coronado, although [he was] outside the
     jurisdictional boundaries of Naval Base Coronado had had no legal basis to do
     so.”   Id.   The deciding official sustained both charges and their respective
     specifications, and the agency removed the appellant effective May 10, 2013. Id.
     at 17-20 of 53.
¶3          The appellant appealed his removal to the Board and requested a hearing.
     IAF, Tab 1.       He asserted that the agency’s charges could not be sustained
     because: (1) agency policy authorized his actions or, in the alternative, he did not
     receive adequate training to put him on notice that his conduct was prohibited;
     and (2) his use of force on the driver of the vehicle he was pursuing was
     appropriate under the circumstances.     Id. at 4; IAF, Tab 13 at 4-10.    He also
     argued that the penalty of removal was unreasonable.         IAF, Tab 1 at 4.    He
     did not raise any affirmative defenses. See IAF, Tab 14 at 2. After holding the
     requested hearing, the administrative judge issued an initial decision sustaining
     both charges and affirming the removal action.       IAF, Tab 16, Initial Decision
     (ID). The appellant has filed a petition for review of the initial decision, arguing
     that: (1) the administrative judge erred in sustaining the agency’s charges; and
                                                                                        3

     (2) the penalty of removal was unreasonable. Petition for Review (PFR) File,
     Tab 1. The agency filed a response in opposition. PFR File, Tab 3.
¶4         The facts giving rise to the discipline at issue are largely undisputed. On
     August 16, 2012, while on duty near the perimeter of the naval base, the appellant
     witnessed a vehicle run a stop sign. IAF, Tab 12 at 4, Tab 13 at 5. The appellant
     turned on the red and blue lights of his police car and began following the
     vehicle. IAF, Tab 12 at 4, Tab 13 at 5. The driver of the vehicle failed to pull
     over and departed the base. IAF, Tab 12 at 4-5, Tab 13 at 5. The appellant
     continued following the vehicle off the base, turning off his red and blue lights as
     he exited the base. See IAF, Tab 12 at 4-5, Tab 13 at 5. The appellant attempted
     to reach the police dispatcher as he was leaving the base but was initially
     unsuccessful because of a problem with the radio in his police car. IAF, Tab 12
     at 4, Tab 13 at 5; Hearing Transcript (HT) at 168-71. The vehicle stopped in
     front of a residence several blocks from the base, and the appellant also stopped
     and turned his red and blue lights back on. IAF, Tab 12 at 5, Tab 13 at 5-6. The
     driver stepped out of his vehicle and started to approach the appellant’s police car
     but stopped walking towards the appellant when the appellant directed him to get
     back. IAF, Tab 12 at 5, Tab 13 at 6; HT at 169-71. The driver complied with the
     appellant’s request for him to provide identification but refused to get back into
     his vehicle. IAF, Tab 12 at 5, Tab 13 at 6; HT at 171.
¶5         A second naval police officer was dispatched to the scene to assist the
     appellant. IAF, Tab 6 at 8-9 of 30; HT at 171-72. Upon arriving at the scene, the
     second officer observed the appellant and the driver, who appeared to be “irate,”
     standing outside of their respective vehicles. IAF, Tab 6 at 10 of 84. The second
     officer ordered the driver to get back into his vehicle, but the driver again refused
     to comply. Id. at 6, 11 of 84. Believing the situation to be “serious,” the second
     officer determined that the driver should be restrained, and he and the appellant
     approached the driver. Id. at 10-11 of 84. According to the appellant, the driver
     then “lunged his arms out” or “flailed his arms out suddenly in the direction of
                                                                                       4

     the officers.” IAF, Tab 6 at 6 of 84, Tab 12 at 5, Tab 13 at 6-7; HT at 172. The
     second officer grabbed one of the driver’s arms and the appellant grabbed his
     other arm; together they took the driver “down to the ground.” HT at 172; see
     IAF, Tab 12 at 5, Tab 13 at 6-7. The driver sustained an injury when he hit his
     head on one of his vehicle’s tires as the two officers were taking him down to the
     ground.   IAF, Tab 12 at 5, Tab 13 at 7.       The driver continued to resist the
     officers, kicking his feet and clasping his hands together such that he could not be
     handcuffed. IAF, Tab 12 at 5, Tab 13 at 7; HT at 173-74.
¶6         During the struggle, several officers from the Coronado Police also arrived
     at the scene and reportedly observed two Department of Defense officers trying to
     control the subject, who was actively resisting. IAF, Tab 6 at 15, 17, 25 of 84,
     Tab 12 at 5, Tab 13 at 7. The Coronado police officers joined the attempt to
     restrain the driver, and one of them tased the driver three or four times until he
     was finally subdued. IAF, Tab 6 at 7, 25-28 of 84. The driver was thereafter
     transported to the hospital. Id. at 7 of 84.
     The first charge of failure to follow policy and procedure is not sustained.
¶7         To prove a charge of failure to follow policy or procedure, an agency must
     show that a proper policy or procedure existed and that the employee failed to
     follow it, without regard to whether the failure was intentional or unintentional.
     See, e.g., Hamilton v. U.S. Postal Service, 71 M.S.P.R. 547, 555-57 (1996)
     (finding that an agency may establish a charge of failure to follow supervisory
     instructions by showing that proper instructions were given to an employee and
     that he failed to follow them, notwithstanding whether the failure was intentional
     or unintentional). Generally, in an adverse action appeal, the agency must prove
     its charge by a preponderance of the evidence. 5 U.S.C. § 7701(c)(1)(B).
¶8         As set forth above, the agency charged the appellant with failure to follow
     policy and SOPs and specified that he did so when he followed the vehicle from
     on the base, an area where he had jurisdiction, to off the base, where he did not.
     IAF, Tab 6 at 43 of 53. Specifically, the agency relied on SOP 4005, which states
                                                                                       5

     that Naval Security Forces (NSF) personnel “WILL NOT CONDUCT PURSUITS
     OFF THE INSTALLATION.” Id. at 55 of 84 (capitalization in original). The
     deciding   official   explained    that    the   appellant   attended   both   Law
     Enforcement/Anti-Terrorism/Physical Security In-Service Training, wherein
     officers are instructed that NSF personnel do not have authority to arrest or detain
     civilians off the installation, and the Annual Sustainment Training, wherein
     officers are told that “[t]he enforcement of Criminal, or Civil Laws upon the
     civilian population beyond the jurisdiction of Commander Navy Region
     Southwest is strictly prohibited.” Id. at 64, 71, 74 of 84; IAF, Tab 12 at 22. The
     appellant argues, in contrast, that his actions did not violate any agency policy
     and, even if they did, the agency is precluded from removing him for violating the
     policy where it failed to adequately train him or put him on notice of what
     conduct was prohibited. See PFR File, Tab 1 at 6-18.
¶9        Although SOP 4005 prohibits conducting pursuits “off the installation,” it
     does not clearly preclude continuing a pursuit off-base that originated on-base in
     response to on-base unlawful activity. See IAF, Tab 6 at 55 of 84. Moreover,
     chapter 9, section 0901(c) of the Office of the Chief of Naval Operations
     (OPNAV) Instruction 5530.14E states:
           When engaged in pursuit driving, NSF personnel must use safe speed
           and always consider public safety. When a pursuit crosses into a
           jurisdiction where a[] [Memorandum of Understanding (MOU)] or
           Memorandum of Agreement (MOA)] exists, the concurrent agencies
           must be notified as soon as practical. When a pursuit crosses into a
           jurisdiction where no MOU or MOA exists, state and local laws
           regarding hot pursuit will be obeyed. 2
     Id. at 28 of 54; see id. at 7 of 68.      Chapter 9, section 0901(c)(2) of OPNAV
     Instruction 5530.14E states, “If necessary and within local constraints, NSF
     patrols are permitted to use pursuit driving at safe speeds to apprehend motor


     2
      On the date of the incident at issue in this appeal, no MOU or MOA existed between
     agency and local law enforcement. HT at 42.
                                                                                             6

      vehicle operators who have committed traffic violations, minor offenses, or
      felonies not previously addressed.” IAF, Tab 6 at 28 of 54; see id. at 7 of 68.
¶10         While the cited policies in effect at the time of the August 16, 2012 incident
      prohibit wholly off-base pursuits or other law enforcement activities, they plainly
      anticipate that officers will engage in off-base pursuit in response to on-base
      unlawful activity. 3 Further, the appellant’s witness, a supervisory police officer,
      testified that:   (1) he believed the appellant acted properly in following the
      vehicle off the base because his jurisdiction attached at the time he observed the
      traffic infraction that occurred on-base and was not erased simply because the
      vehicle exited the base; and (2) he, as a supervisory police officer, has made
      traffic stops outside of the base, has seen other officers do so, and has ordered his
      own subordinates to do so. HT at 148-49. The administrative judge cited no
      basis, nor does the record contain any reason, for not crediting this testimony.
      Moreover, the proposing official acknowledged that, in his years as a police
      officer, he has seen officers issue magistrate citations off-base for infractions
      committed on-base. HT at 28-29. Taken as a whole, the agency has failed to
      prove the charge of failure to follow policy and procedure where the written
      policies are ambiguous and apparently contrary to actual practice. Accordingly,
      we do not sustain the first charge.
      The second charge of improper use of force is not sustained.
¶11         The Board must review the agency’s decision in an adverse action solely on
      the grounds invoked by the agency, and may not substitute what it considers to be
      a more adequate or proper basis.            George v. Department of the Army,
      104 M.S.P.R. 596, ¶ 7 (2007), aff’d, 263 F. App’x 889 (Fed. Cir. 2008). If an

      3
        Effective February 26, 2013 (about 6 months after the date of the incident in
      question), the agency issued SOP 4037, which provides that naval police officers may
      pursue a suspect off the installation only if he is suspected of committing one of seven
      specified felonies. IAF, Tab 13 at 92. It further provides that off-installation pursuits
      based on any other incident, such as misdemeanors or traffic violations, are not
      authorized at any time. Id.
                                                                                          7

      agency chooses to label an act of misconduct, it is bound to prove the elements
      that make up the legal definition of that charge. Id. In resolving the issue of how
      a charge should be construed, the structure and language in the proposal notice
      and the decision notice will be examined. Id. The nature of a charge should be
      construed in light of the accompanying specifications and circumstances. Id.
¶12         In the instant case, the agency charged the appellant with “improper use of
      force” and, based on the specification underlying the charge and accompanying
      discussion of the appellant’s actions, it is clear that the agency action is premised
      on the belief that the appellant lacked jurisdictional authority over the driver at
      the time of the incident. See IAF, Tab 6 at 17-24, 43-45 of 53. The specification
      explicitly states that the appellant (and another naval base police officer) initiated
      “physical contact” with the driver “although [he was] outside the jurisdictional
      boundaries of Naval Base Coronado and had no legal basis to do so.” Id. at 43
      of 53. The decision notice further explains that the appellant’s conduct “was in
      flagrant disregard . . . of the limits of [his] authority as a [Department of the
      Navy] Police Officer”; that he “knew or should have known [that he had] no law
      enforcement authority outside the boundaries of Naval Base Coronado”; and that
      he “pursued and physically confronted a citizen without authority and contrary to
      supervisory direction and operating procedures.”         Id. at 17-18 of 53.      The
      Douglas factor penalty worksheet likewise contains language indicating that the
      agency charged the appellant with improper use of force because his use of force
      “resulted in the injury of a civilian in a jurisdiction in which [he] had no
      authority.” Id. at 21-23 of 53.
¶13         We also recognize that the proposal and decision letters include some
      statements that, taken alone, could support the proposition that the agency did not
      charge the appellant with improper use of force only because he lacked
      jurisdictional authority at the time of the incident, but that his use of force was
      improper for some other reason. Specifically, the proposal and decision letters
      state that the appellant’s physical confrontation with the driver was “not
                                                                                              8

      justifiable”; that “the situation did not turn physical until [the appellant] and [the
      second officer] approached [the driver] and attempted to restrain him”; and that
      the appellant “did nothing to prevent the escalation [of the incident].” Id. at 17,
      43 of 53. These statements, however, do not overcome the conclusion, based on
      the evidence discussed above, that the accompanying specification and
      circumstances in their entirety show that the agency charged the appellant with
      improper use of force because he lacked jurisdictional authority at the time he
      “initiated physical contact” with the driver. Id.
¶14         Only the charge and specifications set out in the proposal notice may be
      used to justify punishment because due process requires that an employee be
      given notice of the charges against him in sufficient detail to allow the employee
      to make an informed reply. O’Keefe v. U.S. Postal Service, 318 F.3d 1310, 1315
      (Fed. Cir. 2002). Thus, because the agency charged the appellant with improper
      use of force and the specification explained that the action was premised on his
      lack of jurisdictional authority to use any force at the time of the physical
      altercation, the agency must prove, by preponderant evidence, that the appellant
      indeed lacked jurisdictional authority at that time. 4 See id.; see also IAF, Tab 6
      at 17, 43 of 53. As discussed above, the agency failed to prove that the appellant
      violated any policy or procedure in effect at the time of the August 16, 2012
      incident by exercising jurisdiction over the driver.        For the same reasons, the
      agency also has failed to show, by preponderant evidence, that the appellant
      otherwise lacked jurisdictional authority over the civilian driver based upon the
      circumstances, policies, and accepted practices when the incident occurred.


      4
         Consistent with this interpretation of the charge and specification, the appellant
      likewise considered the second charge to be premised on a purported lack of
      jurisdiction off of the base. In his response to the proposed removal, the appellant
      argued, “[t]he proposal does not state that the use of force was ‘unreasonable,’
      ‘excessive,’ or otherwise in violation of the policies and procedures for use of force.
      Rather, the [charge] only states there was no ‘legal basis’ to use force.” IAF, Tab 6 at 9
      of 68.
                                                                                          9

      Accordingly, we find that the agency has failed to meet its burden of proof, and
      we DO NOT SUSTAIN the second charge. 5 Because we have not sustained either
      of the agency’s two charges, we conclude that the agency’s imposition of the
      removal penalty must be REVERSED.

                                             ORDER
¶15         We ORDER the agency to CANCEL the appellant’s removal and to restore
      the appellant effective May 10, 2013. See Kerr v. National Endowment for the
      Arts, 726 F.2d 730 (Fed. Cir. 1984). The agency must complete this action no
      later than 20 days after the date of this decision.
¶16         We also ORDER the agency to pay the appellant the correct amount of back
      pay, interest on back pay, and other benefits under the Back Pay Act and/or Postal
      Service Regulations, as appropriate, no later than 60 calendar days after the date
      of this decision.   We ORDER the appellant to cooperate in good faith in the
      agency’s efforts to calculate the amount of back pay, interest, and benefits due,
      and to provide all necessary information the agency requests to help it carry out
      the Board’s Order. If there is a dispute about the amount of back pay, interest
      due, and/or other benefits, we ORDER the agency to pay the appellant the
      undisputed amount no later than 60 calendar days after the date of this decision.
¶17         We further ORDER the agency to tell the appellant promptly in writing
      when it believes it has fully carried out the Board’s Order and of the actions it
      took to carry out the Board’s Order. The appellant, if not notified, should ask the
      agency about its progress. See 5 C.F.R. § 1201.181(b).
¶18         No later than 30 days after the agency tells the appellant that it has fully
      carried out the Board’s Order, the appellant may file a petition for enforcement
      with the office that issued the initial decision on this appeal if the appellant
      believes that the agency did not fully carry out the Board’s Order. The petition

      5
       The Board renders no opinion as to whether an excessive force or some other charge
      could have been sustained if the agency had brought such a charge.
                                                                                       10

      should contain specific reasons why the appellant believes that the agency has not
      fully carried out the Board’s Order, and should include the dates and results of
      any communications with the agency. 5 C.F.R. § 1201.182(a).
¶19        For agencies whose payroll is administered by either the National Finance
      Center of the Department of Agriculture (NFC) or the Defense Finance and
      Accounting Service (DFAS), two lists of the information and documentation
      necessary to process payments and adjustments resulting from a Board decision
      are attached. The agency is ORDERED to timely provide DFAS or NFC with all
      documentation necessary to process payments and adjustments resulting from the
      Board’s decision in accordance with the attached lists so that payment can be
      made within the 60-day period set forth above.

                        NOTICE TO THE APPELLANT REGARDING
                              YOUR RIGHT TO REQUEST
                             ATTORNEY FEES AND COSTS
           You may be entitled to be paid by the agency for your reasonable attorney
      fees and costs. To be paid, you must meet the requirements set out at Title 5 of
      the United States Code (5 U.S.C.), sections 7701(g), 1221(g), or 1214(g). The
      regulations may be found at 5 C.F.R. §§ 1201.201, 1201.202, and 1201.203. If
      you believe you meet these requirements, you must file a motion for attorney fees
      WITHIN 60 CALENDAR DAYS OF THE DATE OF THIS DECISION.                          You
      must file your attorney fees motion with the office that issued the initial decision
      on your appeal.

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
           You have the right to request the United States Court of Appeals for the
      Federal Circuit to review this final decision. You must submit your request to the
      court at the following address:
                                                                                     11

                           United States Court of Appeals
                               for the Federal Circuit
                             717 Madison Place, N.W.
                              Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,     at   our    website,   http://www.mspb.gov/appeals/uscode.htm.
Additional       information     is   available    at     the   court’s         website,
www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide for Pro Se
Petitioners and Appellants,” which is contained within the court’s Rules of
Practice, and Forms 5, 6, and 11.
     If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono for        information     regarding     pro      bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit. The Merit Systems Protection Board neither endorses the services
                                                                               12

provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                           ______________________________
                                         William D. Spencer
                                         Clerk of the Board
Washington, D.C.
                                                     DFAS CHECKLIST
                                      INFORMATION REQUIRED BY DFAS IN
                                     ORDER TO PROCESS PAYMENTS AGREED
                                       UPON IN SETTLEMENT CASES OR AS
                                        ORDERED BY THE MERIT SYSTEMS
                                             PROTECTION BOARD
     AS CHECKLIST: INFORMATION REQUIRED BY IN ORDER TO PROCESS PAYMENTS AGREED UPON IN SETTLEMENT
                                                 CASES
     CIVILIAN PERSONNEL OFFICE MUST NOTIFY CIVILIAN PAYROLL
         OFFICE VIA COMMAND LETTER WITH THE FOLLOWING:

    1. Statement if Unemployment Benefits are to be deducted, with dollar amount, address
           and POC to send.
    2. Statement that employee was counseled concerning Health Benefits and TSP and the
           election forms if necessary.
    3. Statement concerning entitlement to overtime, night differential, shift premium,
           Sunday Premium, etc., with number of hours and dates for each entitlement.
    4. If Back Pay Settlement was prior to conversion to DCPS (Defense Civilian Pay
           System), a statement certifying any lump sum payment with number of hours and
           amount paid and/or any severance pay that was paid with dollar amount.
    5. Statement if interest is payable with beginning date of accrual.

    6. Corrected Time and Attendance if applicable.

        ATTACHMENTS TO THE LETTER SHOULD BE AS FOLLOWS:
1. Copy of Settlement Agreement and/or the MSPB Order.
2. Corrected or cancelled SF 50’s.
3. Election forms for Health Benefits and/or TSP if applicable.
4. Statement certified to be accurate by the employee which includes:
     a. Outside earnings with copies of W2’s or statement from employer.
      b. Statement that employee was ready, willing and able to work during the period.
      c. Statement of erroneous payments employee received such as; lump sum leave, severance
      pay, VERA/VSIP, retirement annuity payments (if applicable) and if employee withdrew
      Retirement Funds.
5. If employee was unable to work during any or part of the period involved, certification of the
type of leave to be charged and number of hours.
NATIONAL FINANCE CENTER CHECKLIST FOR BACK PAY CASES
Below is the information/documentation required by National Finance Center to process
payments/adjustments agreed on in Back Pay Cases (settlements, restorations) or as
ordered by the Merit Systems Protection Board, EEOC, and courts.
1. Initiate and submit AD-343 (Payroll/Action Request) with clear and concise
information describing what to do in accordance with decision.
2. The following information must be included on AD-343 for Restoration:
   a. Employee name and social security number.
   b. Detailed explanation of request.
   c. Valid agency accounting.
   d. Authorized signature (Table 63)
   e. If interest is to be included.
   f. Check mailing address.
   g. Indicate if case is prior to conversion. Computations must be attached.
   h. Indicate the amount of Severance and Lump Sum Annual Leave Payment to
be collected. (if applicable)
Attachments to AD-343
1. Provide pay entitlement to include Overtime, Night Differential, Shift Premium, Sunday
Premium, etc. with number of hours and dates for each entitlement. (if applicable)
2. Copies of SF-50’s (Personnel Actions) or list of salary adjustments/changes and
amounts.
3. Outside earnings documentation statement from agency.
4. If employee received retirement annuity or unemployment, provide amount and address
to return monies.
5. Provide forms for FEGLI, FEHBA, or TSP deductions. (if applicable)
6. If employee was unable to work during any or part of the period involved, certification of
the type of leave to be charged and number of hours.
7. If employee retires at end of Restoration Period, provide hours of Lump Sum Annual
Leave to be paid.
NOTE: If prior to conversion, agency must attach Computation Worksheet by Pay
Period and required data in 1-7 above.
The following information must be included on AD-343 for Settlement Cases: (Lump
Sum Payment, Correction to Promotion, Wage Grade Increase, FLSA, etc.)
   a. Must provide same data as in 2, a-g above.
   b. Prior to conversion computation must be provided.
   c. Lump Sum amount of Settlement, and if taxable or non-taxable.
If you have any questions or require clarification on the above, please contact NFC’s
Payroll/Personnel Operations at 504-255-4630.